Citation Nr: 0409973	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to December 
1945.

The instant appeal arose from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio, which denied a claim for service connection for 
sensorineural hearing loss.  

In May 2001, the Board of Veterans' Appeals (Board) denied the 
veteran's claim of entitlement to service connection for bilateral 
defective hearing.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court), and in a July 2003 single-judge decision, the Court 
remanded the appeal to the Board to address the whether the 
Veterans Claims Assistance Act (VCAA) and VA regulatory duty to 
notify and duty to assist had been satisfied in this case.  In 
addition, the Court directed the Board on remand to provide for a 
medical examination of the appellant.  Finally, the Court 
indicated that the Board was to address a jurisdictional error 
wherein the May 2001 decision had treated the claim as a claim for 
service connection instead of initially addressing the claim as a 
claim to reopen.  Accordingly, the Board has recharacterized the 
issue on appeal as indicated on the first page of this decision.

Following the ORDER reopening this claim, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  A January 1998 rating decision denied the appellant's claim 
for service connection for bilateral hearing loss.  He was 
notified of that determination but did not appeal.

2.  Additional evidence submitted since the January 1998 rating 
decision is not cumulative or redundant and, when viewed with the 
other evidence on file, bears directly and substantially upon the 
specific matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying a claim for service 
connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2003); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that his bilateral hearing 
loss was caused by noise exposure he experienced while serving as 
an engineer aboard the USS Melville during World War II.  Service 
connection may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Service connection for sensorineural hearing loss was previously 
denied by the RO in January 1998.  He was notified of the denial 
by letter dated January 15, 1998, and he did not appeal that 
decision.  Therefore, the January 1998 rating decision is final, 
and new and material evidence is required to reopen the claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the time 
of the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was then of 
record.  38 C.F.R. § 3.156(a) (1999); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently amended 
to define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate the 
claim.  Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
Due to the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

The Board has reviewed the veteran's claim within the confines of 
the aforementioned legal guidelines.  The evidence of record at 
the time of the January 1998 decision included service medical 
records which showed no complaint, treatment, or diagnosis 
referable to bilateral hearing loss.  A December 1997 private 
audiological evaluation performed by the Cleveland Ear, Nose, and 
Throat Center, Inc., revealed moderately severe to severe 
sensorineural hearing loss in both ears with poor speech 
discrimination.

The present claim for benefits was initiated in January 1999 when 
the veteran filed a written request to reopen his claim for 
service connection for bilateral hearing loss.  The Board notes 
that the RO did not address this claim as a previously disallowed 
claim.  Although the June 1999 rating decision on appeal noted the 
earlier January 1998 denial, the RO did not discuss whether new 
and material evidence had been submitted.  Rather, it proceeded 
directly to a consideration of the claim on the merits.  Likewise, 
the Board's May 2001 decision addressed the claim on the merits.

As the Court has directed the Board to address this jurisdictional 
error, the Board will first address the claim in terms of a claim 
to reopen.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) (the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted regardless of 
the RO's actions).

The veteran has not been advised of the laws and regulations 
pertaining to new and material evidence as regards his bilateral 
hearing loss claim.  However, under the circumstances of this 
case, the Board finds that adjudication of the new and material 
evidence aspect of this appeal, without referral to the RO for 
initial consideration of the laws and regulations pertaining to 
new and material evidence, poses no risk of prejudice to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  This is so because the Board finds, as 
explained in further detail below, that new and material evidence 
has been presented in this case.

For the same reason, solely as regards the new and material 
evidence aspect of this claim, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA to 
fulfill the statutory and regulatory duty to notify and duty to 
assist, to the extent the duty to assist applies to claims to 
reopen.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  As the Board is granting the claim to reopen, any failure 
to comply with the VCAA would not be prejudicial to the appellant.

Evidence which has been received since the time of the January 
1998 denial includes written statements prepared by the veteran, 
his representative, and his attorney and private medical records, 
including a March 2000 audiological evaluation and related medical 
report.  The medical report noted that the veteran was "a 
machinist in the Navy and/or engineer and as such was exposed 
directly to the noises of engine rooms and loud diesel engine 
noises" and that he has "severe hearing loss with poor 
discrimination that goes along with a form of acoustic nerve 
disorder trauma."  

The Board finds that this additional evidence, considered together 
with the evidence previously assembled, is sufficient to warrant 
reopening of the veteran's claim.  The additional evidence is 
"new" in that it was not previously before the RO when that RO 
adjudicated the veteran's claim in January 1998.  The "new" 
evidence is also "material," inasmuch as it includes a private 
medical opinion which tends to show a positive relationship 
between his current hearing loss disability and his exposure to 
loud noise in service.  New and material evidence having been 
submitted, the veteran is entitled to have his claim considered de 
novo.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for bilateral hearing loss is 
reopened.  The benefit sought is granted to this extent.


REMAND

As indicated above, the Board has determined that the veteran has 
provided new and material evidence for his claim.  Once it has 
been determined that a claim is reopened, the VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 2002).

In addition, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and his attorney, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  As part of 
that notice, VA is required to indicate which information and 
evidence, if any, the claimant is required to provide to VA and 
which information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of this notification, 
the veteran is requested to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2003).  In the 
present case, the record shows that the veteran has never been 
issued a VCAA notice letter in connection with the bilateral 
hearing loss claim.  

The Court remanded this case to the Board, in part, to address the 
whether the VCAA and VA regulatory duty to notify and duty to 
assist had been satisfied in this case.  In addition, the Court 
directed the Board on remand to provide for a medical examination 
of the appellant.  

In view of the foregoing, this case is REMANDED for the following 
actions:

1.  The RO should issue the veteran and his attorney a VCAA notice 
letter in connection with the bilateral hearing loss claim here on 
appeal.  They should be notified of any information and medical or 
lay evidence that is necessary to substantiate the claim; which 
information and evidence, if any, the claimant is required to 
provide to VA; and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  They should also be notified 
that the claimant should provide any evidence in his possession 
that pertains to his claim.

2.  The RO should schedule a VA audiological examination of the 
veteran to determine the current nature, extent, and etiology of 
any current hearing loss disability, to include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  The examiner must be provided the veteran's 
claims folder for review in connection with the requested 
examination and must review all statements pertaining to his 
hearing loss.  The examiner should express an opinion as to 
whether it is at least as likely as not that any current hearing 
disability is related to service, including noise exposure in 
service.  A complete rationale for all opinions expressed must be 
provided. 

3.  The RO should then adjudicate the issue of entitlement to 
service connection for bilateral hearing loss on the merits.  In 
so doing, the RO is to consider all records, including those 
received by the RO since the last statement of the case.  In the 
event the benefits sought are not granted, the veteran should be 
provided with a supplemental statement of the case, which must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue on appeal.  An 
appropriate time should be allowed for a response.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



